Cook, J.,
dissenting. I agree with the findings and conclusions of the board, but would disbar respondent as the panel recommended. As the panel found, respondent performed “practically no services” on behalf of the three clients named in the relator’s complaint. And when respondent’s inaction prompted these clients to try to contact him for an explanation, respondent engaged in “deceitful” misrepresentations and/or “totally disappeared,” retaining over $4,000 in advances for costs and in unearned fees. The panel also found that respondent committed illegal conduct involving moral turpitude by engaging in bigamy.
The board relied on “the facts involved in the three client incidents” and respondent’s “absence of a prior disciplinary record” to depart from the panel’s *531recommended sanction of disbarment. But “the facts involved in the three client incidents” are hardly mitigating. The “Findings of Fact” in the board report contain no mitigating information. Indeed, as the panel noted, “[rjespondent did not submit any information in mitigation since he never appeared to contest any of the matters that have been asserted against him.” Respondent has never responded to the complaint, amended complaint, or motion for default in this matter, and a lack of cooperation in the disciplinary process is-an aggravating factor under the board’s own Guidelines for Imposing Lawyer Sanctions.2 And because I do not believe that the absence of a prior disciplinary record, without more, is a compelling mitigating factor,3 I would follow the panel’s recommendation and disbar respondent.
Kronenberg & Kronenberg and Jacob A.H. Kronenberg; Steuer, Escovar & Berk Co., L.P.A., and Thomas J. Escovar; and Michael Mayer, for relator.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.

. Board of Commissioners on Grievances and Discipline, Rules and Regulations Governing Procedure on Complaints and Hearings, Section 10(B)(1)(e).


. See Columbus Bar Assn. v. Reed (2000), 88 Ohio St.3d 48, 50, 723 N.E.2d 568, 569 (Cook, J., dissenting).